     Case: 1:18-cv-06447 Document #: 88 Filed: 06/26/20 Page 1 of 2 PageID #:645




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS




MALIBU MEDIA, LLC,                                      Civil Action Case No. 1:18-cv-06447
                 Plaintiff and Counter-Defendant,
                                                       Judge Thomas M. Durkin
V.                                                     Magistrate Judge Sheila Finnegan
WILLIAM MULLINS,
                 Defendant and Counter-Plaintiff



              COUNTER-PLAINTIFF WILLIAM MULLINS’ BILL OF COSTS



     NOW COMES Counter-Plaintiff, William Mullins, by and through his attorneys, and for his

Bill of Costs, pursuant to Fed. R. Civ. P. 54(d) and Local Rule 54.1, requests that this Court

award Counter-Plaintiff his costs associated with the Judgment entered in its favor against

Counter-Defendant, MALIBU MEDIA, LLC, on May 27, 2020, and in support thereof states as

follows:


     1. Pursuant to Fed. R. Civ. P. 54(d), a prevailing party may recover its taxable litigation

        costs, Smart v. Local 702 Intern. Broth Of Elec. Workers, 573 F. 3d 523, 525 (7th Cir.

        2009).

     2. Counter-Plaintiff is the prevailing party in this case as against the Counter-Defendant.

        The unquestionable authority entitles the Counter-Plaintiff to recoup its litigation costs

        against the losing parties—the Counter-Defendants.
   Case: 1:18-cv-06447 Document #: 88 Filed: 06/26/20 Page 2 of 2 PageID #:646




   3. The Counter-Plaintiff prevailed and incurred significant costs in the process. Counter-

      Plaintiff incurred $451.05 in taxable costs.

   4. In support of this Bill of Costs, the Counter-Plaintiff attaches Court Form AO 133 and

      attached hereto.


                                            Respectfully submitted,


                                            William Mullins


                                            /s/Susan Malter__________________
                                            Susan Malter, one of Mr. Mullins’ attorneys



Susan Malter- ARDC No. 62077793
Susan Malter Law
203 Brampton Lane
Lake Forest, Illinois 60045
(312) 282-5858
susanmalter@gmail.com
